 

 

USDS SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #: _
DATE FILED: @¢ 29-2021

 

 

 

 

LIONEL LEWIS,

 

 

 

18-cv-5510 (JGK)
Plaintiff,

AMENDED MEMORANDUM
- against - OPINION AND ORDER

 

 

CITY OF NEW YORK, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Lionel Lewis, brought this action under 42
U.S.C. § 1983, against Police Officer M. Raleigh of the 23rd
Precinct, and two John Doe defendants (collectively, the
“individual defendants”), the City of New York, and the New York
City Police Department (“NYPD”), alleging excessive use of
force, false arrest, and false imprisonment. This Court
previously granted in part and denied in part a motion to
dismiss by the defendants pursuant to Fed. R. Civ. P. 12(b) (6),
thereby dismissing the plaintiff’s false arrest and false
imprisonment claims and dismissing the NYPD and the City of New
York as defendants. The defendants have now moved for summary
judgment on the plaintiff’s remaining claims against Officer
Raleigh and the two John Doe defendants.

Despite being represented by counsel, and despite this
Court sua sponte granting an extension to file, the plaintiff

has failed to respond to the defendants’ motion for summary

 
judgment, supporting submissions, or subsequent letter. For the
reasons that follow, the defendants’ motion for summary judgment
is granted.

I.

The following facts are taken from the plaintiff’s amended
complaint, the declarations and exhibits filed in connection
with the motion, and the defendants’ Local Rule 56.1 statement,
and are undisputed unless otherwise noted.!

On the evening of June 24, 2015, while the plaintiff was
riding a bicycle in New York City, he heard someone ordering him
to “pull over.” Defs.’ 56.1 Stmt. @{ 1-3; Pellegrino Decl. Ex.
A., at 20-21, 37.2 The plaintiff reported turning to his left to
see two officers inside a police car: Officer Desire, who had
told the plaintiff to pull over, in the passenger’s seat, and
Officer Raleigh, in the driver’s seat. Defs.’ 56.1 Stmt. Vf 4-6;
Pellegrino Decl. Ex. A, at 38. The plaintiff reported
responding, “Pull over for what?,” and then speeding up on the
bike. Pellegrino Decl. Ex. A, at 38-39. Officer Raleigh

reported that he initially noticed the plaintiff because the

 

1 The plaintiff, who is represented by counsel, failed to respond to or
contest the defendants’ Rule 56.1 Statement. Nevertheless, the Court is
required to assure that the representations in the defendants’ Local Rule
56.1 Statement are supported in the record. See Fed. R. Civ. P. 56{e), (e};
Holtz v. Rockefeller & Co., 258 F.3d 62, 74 & n.i (2d Cir. 2001).

2 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, omissions, emphasis, quotation marks, and citations in quoted
text.

 

 

 
plaintiff was not biking in the bike lane. Pellegrino Decl. Ex.
B., at 10. Officer Raleigh attempted to cut off the plaintiff’s
path, and the plaintiff alleges that he was struck by the police
car and fell. Pellegrino Decl. Ex. A, at 40-41; Defs.’ 56.1
Stmt. I 8-10. Officer Raleigh denies that he struck the
plaintiff with the police car. Pellegrino Decl. Ex. B, at 13.

In his deposition, the plaintiff reported that as a result
of the collision and fall, he “fractured [his] wrist,” but then
got up, and started running. Pellegrino Decl. Ex. A at 39, 41.
The plaintiff stated that someone behind him “knocked [him] down
to the floor, and told [him] to put [his] hands behind [his]
back, and started punching [the plaintiff] in [his] ribs” and
that more officers arrived and “started punching [him].” Id. at
39, 52.3 It is uncontested that it was Officer Desire that ran
after the plaintiff. Id. at 53; Pellegrino Decl. Ex. B, at 14,
The plaintiff reported that the “driver” (Officer Raleigh)
“could not get out and catch [him]” quickly, and so “the
passenger” (Officer Desire) “ran [the plaintiff] down and
tackled {him] to the floor” and “started punching [him].”

Pellegrino Decl. Ex. A, at 52-53. The plaintiff claimed in his

 

3 The plaintiff alleged in his amended complaint that, as a result of the
collision, the plaintiff suffered “a broken wrist, fractured ribs, and
bruised knees.” Am. Compl. @ 16. However, the plaintiff failed to comply with
discovery requests, including providing relevant medical records. ECP No. 65.

 

 

 
deposition that “three or four” other police cars with other
officers arrived. Id. at 53.

According to Officer Raleigh, by the time Officer Raleigh
caught up to the plaintiff and Officer Desire, the plaintiff was
already in handcuffs and was being walked back to the police
car. Pellegrino Decl. Ex. B, at 15. Officer Raleigh denies that
the plaintiff told him that he was injured or in pain. Id.
Although Officer Desire was the officer who apprehended the
olaintiff, Officer Raleigh was listed as the arresting officer
in the case on the arrest report. Pellegrino Decl. Ex. B, at 14;
Ex. D, at 3. In addition, Officer Raleigh is listed as the
arresting officer on the New York Criminal Court Complaint for
the plaintiff’s prosecution in docket number 2015NY040317, and
was mentioned at the plaintiff’s June 25, 2015 New York State
Criminal Court appearance. Pellegrino Decl. Ex. E; Ex. F, at 2.

The plaintiff first met with Howard Simons, Esq., the
plaintiff's lawyer in this case, on or around July 1, 2016.
Defs.’ 56.1 Stmt. 9 12; Pellegrino Decl. Ex. A, at 91.

On June 19, 2018, the plaintiff filed his initial complaint
in this case against the City of New York, the NYPD, and ten
John Doe defendants. ECF No. 1. On October 24, 2018, the
plaintiff filed the amended complaint naming Officer Raleigh as

a defendant and reducing the number of John Doe defendants to

 

 
two. ECF No. 11. The defendants then moved to dismiss the
amended complaint. ECF No. 14.

By Memorandum Opinion and Order, issued on July 2, 2019,
this Court granted in part and denied in part the defendants’
motion to dismiss the amended complaint. The Court dismissed
the NYPD as a defendant, because, pursuant to the New York City
Charter, “[a]ll actions and proceedings for the recovery of
penalties for the violation of any law shali be brought in the
name of the City of New York and not in that of any agency.”

Lewis v. City of New York, No. 18-cv-5510, 2019 WL 2766503, at

 

*2 (S.D.N.Y. July 2, 2019) (quoting N.Y.C. Charter Ch. 17 §
396); see also Johnson v, N.Y.C. Police Dep’t, 651 F. App’x 58,
60 (2d Cir. 2016). The Court also dismissed without prejudice
the City of New York as a defendant because the plaintiff had
failed to plead facts sufficient to establish an injury
inflicted pursuant to an unconstitutional municipal policy or
custom. Lewis, 2019 WL 2766503, at *4. The Court also concluded
that the plaintiff's claims against the individual defendants
were time-barred, unless his amended complaint related back to
his original complaint. However, because the question of
whether the plaintiff's claims against the individual defendants
in the amended complaint related back to his original complaint

could not be determined on the face of the amended complaint,

 

 
the Court denied the motion to dismiss the complaint without
prejudice.

By letter, dated July 18, 2019, the plaintiff informed the
Court that he did not seek the opportunity to file a second
amended complaint, no longer intended to pursue his claims
against the City of New York, and sought to proceed only against
the individual police officer defendants. ECF No. 31.

The remaining defendants then moved for summary judgment.
The plaintiff’s response to the defendants’ motion was due on
January 29, 2021, but when no response was filed, this Court
extended the time for the plaintiff to file until February 26,
2021. ECF No. 72. Neither the plaintiff, nor the plaintiff's
counsel have responded either to the defendant’s motion, nor the
defendants’ subsequent letter to the court. ECF No. 73.

Il.

The standard to be applied to a motion for summary judgment
is well-established. Courts are instructed to grant a motion
for “summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56 (a);

see also Celotex Corp. v. Cartrett, 477 U.S. 317, 322-23 (1986).

 

“'T]he trial court's task at the summary judgment motion stage
of the litigation is carefully limited to discerning whether

there are any genuine issues of material fact to be tried, not

 
to deciding them.” Gallo v. Prudential Residential Servs., Ltd.
Piship, 22 F.3d 1219, 1224 (2d Cir. 1994). The Court’s “duty, in
short, is confined at this point to issue-finding,” and “does
not extend to issue-resoliution.” Id.

The moving party bears the initial burden of “informing the
district court of the basis for its motion” and identifying the
matter that “it believes demonstrate[s] the absence of a genuine
issue of material fact.” Celotex, 477 U.S. at 323. The
substantive law governing the case will identify those facts
that are material and “[o]nly disputes over facts that might
affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 

In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable
inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “Summary

 

judgment should be denied if, when the party against whom
summary judgment is sought is given the benefit of ali
permissible inferences and all credibility assessments, a
rational factfinder could resolve all material factual issues in
favor of that party.” Soto v. Gaudett, 862 F.3d 148, 157 (2d
Cir. 2017). If the moving party meets its burden, the nonmoving

party must produce evidence in the record and “may not rely

 

 
simply on conclusory statements or on contentions that the
affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

 

“Even unopposed motions for summary judgment must ‘fail where
the undisputed facts fail to show that the moving party is

entitled to judgment as a matter of law.’” D.H. Blair & Co. Vv.

 

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting Vermont

Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 24], 244 (2d Cir.

 

2004)).
IIt.

Based on a review of the record, the plaintiff's claims
against Officer Raleigh and the two remaining John Doe
defendants are time-barred.

Generally, Section 1983 claims based on events that
occurred within New York State have a three-year statute of
limitations period. Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir.
2013); Berman v. Perez, No. 1l?-cv-2757, 2018 WL 565269, at *2
(S.D.N.Y. Jan. 24, 2018). The statute of limitations for such
Section 1983 actions begins to accrue “when the plaintiff knows
or has reason to know of the injury which is the basis of [the

plaintiff's] action.” Pearl v. City of Long Beach, 296 F.3d 76,

 

80 (2d Cir. 2002). Because the plaintiff was subjected to the

alleged use of excessive force on June 24, 2015, the statute of

 

 
limitations for bringing such claim would ordinarily have
expired on June 24, 2018.

The plaintiff initiated this action before the statute of
limitations expired, filing a timely complaint on June 19, 2018.
However, the plaintiff did not name Officer Raleigh (or Officer
Desire) in the original complaint, and instead only named “John
Doe” police officers as the defendants.

Generally, “‘John Doe’ pleadings cannot be used to
circumvent statutes of limitations because replacing a ‘John
Doe’ with a named party in effect constitutes a change in the
party sued.” Hogan, 738 F.3d at 517. As such, after the statute
of limitations has passed, John Doe substitutions may generally
only be valid if the claims relate back to the original
complaint and the requirements of Fed. R. Civ. P. 1l5{c) are met.
Id. The Second Circuit Court of Appeals has also recognized that
Rule 15(c) (1) (A) permits certain plaintiffs to take advantage of
the more lenient New York State relation-back standard for
substituting unknown defendants under N.Y. C.P.L.R. § 1024.
Under that standard, a plaintiff may initiate a law suit against
a John Doe defendant and toll the statute of limitations for the
unnamed defendant, provided (1) the plaintiff Yexercisel[d] due
diligence, prior to the running of the statute of Limitations,
to identify the defendant by name,” and (2) the party described

the John Doe party “in such form as will fairly apprise the

9

 

 

 
party that [he] is the intended defendant.” Hogan, 738 F.3d at
519.

This Court previously denied the defendants’ motion to
dismiss the plaintiff's claims against individual defendants as
time-barred, because the statute of limitations is an
affirmative defense that can only be granted when it is clear
that the action is barred on the face of the complaint and the
parties did not identify any allegations in the complaint that
discussed the plaintiff’s diligence (or lack thereof) in
identifying Officer Raleigh. Lewis, 2019 WL 2766503, at *4. In
addition, the parties had not supported their respective
positions with any affidavits. Id.

However, at the summary judgment stage, it is clear that
the plaintiff and his counsel failed to exercise the necessary
minimum due diligence to identify Officer Raleigh (or any other
John Doe defendant) within the limitations period.

The plaintiff testified that he first met with his lawyer
on or around July 1, 2016—nearly two years before the statute of
limitations period expired for his claims against the individual
defendants. Pellegrino Decl. Ex. A, at 91. Given the absence of
evidence in the record of any pre-action discovery or diligence,
such as filing a Freedom of Information Law request, as well as
the fact that Officer Raleigh was mentioned as the arresting

Officer on the plaintiff's Criminal Complaint, the plaintiff and

10

 

 
his counsel have failed to demonstrate they engaged in the
minimum level of due diligence required to benefit from N.Y.
C.P.L.R. § 1024’s more lenient relation back standard. See

Holden v. Port Auth. of New York & New Jersey, No. 1/-cv-2192,

 

2021 WL 681040, at *13 (S.D.N.Y. Feb. 22, 2021) (concluding that
plaintiffs cannot add a defendant using N.Y. C.P.L.R. § 1024
after the statute of limitations has expired when that
defendant’s identity was known to them before the statute of

limitations period expired); Gonzalez v. City of N.Y., No. 14-

 

cv-7721, 2015 WL 6873451, at *3 (S.D.N.Y. Nov. 9, 2015) (“Where,
as here, nothing in the record indicates that Plaintiff
exercised due diligence before the statute of limitations
expired, she may not use the ‘John Doe’ procedure in § 1024.7);

Temple v. N.Y. Cmty. Hosp. of Brooklyn, 933 N.¥.5.2d 321, 322

 

(App. Div. 2011) (“To make use of the ‘John Doe’ procedure
delineated in CPLR 1024, parties must demonstrate that they have
exercised due diligence, prior to the running of the statute of
limitations to identify the defendant by name and, despite such
efforts, are unable to do so.”).

In the plaintiff’s papers opposing the motion to dismiss,
the plaintiff’s counsel stated that he was “hindered in the
investigation of the case” because the plaintiff was
incarcerated for an unrelated matter, and the plaintiff's

counsel claimed to have ordered the “original case file” from

11

 
the “archives at the clerk’s office at 100 Centre Street on
numerous occasions,” and that he only received the file in
October 2018. ECF No. 26, at 5. Those representations have not
been supported by any affidavits. Furthermore, it is unclear
why the plaintiff and the plaintiff’s counsel would not have had
access to the Criminal Complaint from the piaintiff’s New York
State Court Criminal proceedings, which listed Officer Raleigh
as the arresting officer and would thus have been sufficient to
have identified Officer Raleigh within the statute of
limitations period. Pellegrino Decl. Ex. HE, at 3. In addition,
although the Court Reporter misspelled Officer Raleigh’s name in
the transcript, Officer Raleigh was mentioned at the plaintiff’s
June 25, 2015 criminal proceeding. Pellegrino Decl. Ex. F, at 3.
Further, the plaintiff's counsel did not describe when his
initial request for the plaintiff's case file was first filed,
nor did he explain why other methods (such as a Freedom of
Information Law request) were not pursued.

Moreover, the plaintiff and his counsel have failed to
respond to the defendants’ motion for summary judgment and Local
Rule 56.1 Statement and have failed to provide sworn affidavits
or declarations to supplement the evidence in the record. Cf.

Kulhawik v. Holder, 571 F.3d 296, 298 (@d Cir. 2009) (per

 

curiam) (“An attorney's unsworn statements in a brief are not

evidence.”). As a result of this failure, because the plaintiff

12

 
and his counsel have not provided any evidence to show that even
minimal due diligence was conducted to identify Officer Raleigh
before the running of the statute of limitations period, the

plaintiff cannot rely on N.Y. C.P.L.R. § 1024 to avoid dismissal
of the claims against Officer Raleigh as bared by the statute of

limitations. Strada v. City of New York, No. 11-CV-5735, 2014 WL

 

3490306, at *6 (E.D.N.¥. July 11, 2014). Similarly, the
plaintiff has failed to name the two John Doe defendants within
the statute of limitations, and has still not done so, and has
failed to present any basis under N.Y. C.P.L.R. § 1024 for his
failure to do so.‘

Because the plaintiff's claims against the individual
defendants are time-barred, it is unnecessary to reach the
defendants’ arguments on the merits.

CONCLUSION

The Court has considered all of the arguments of the
parties. To the extent not specifically addressed above, the
remaining arguments are either moot or without merit. For the

reasons explained above, the defendants’ motion for summary

 

4 The defendants also argue that the plaintiff's claims faii to satisfy the
relation back requirements of N.Y. C.P.L.R. § 1024, because the plaintiff
allegedly failed to serve Officer Raleigh within 120 days of filing the
amended complaint, as generally required by N.¥. C.P.L.R. $ 306-b. Because
the plaintiff failed to exercise due diligence to identify Officer Raleigh by
name is fatal to the plaintiff’s attempt to relate back his claim against
Officer Raleigh under Rule 15{C)(1})(C) and N.Y. C.P.L.R. $ 1024, it is
unnecessary to reach the defendants’ arguments regarding Section 306-b.

13

 
judgment is granted. The Clerk is directed to enter Judgment
dismissing this case with prejudice. The Clerk is also directed

to close Docket No. 68 and to close this case.

SO ORDERED.

Dated: New York, New York

June 24, 2021 Se x Geler

\Néhn G. Koeltl
United States District Judge

 

14

 

 
